EULIOTI, J.
Motors Securities Co., Inc., brought suit against F. L. Reid on a note. The note was originally for $673.36, but was reduced by payments to $380.86 with interest and attorneys’ fees thereon. It had been made payable to Dawson Motor Co. and was secured by a chattel mortgage retained on an automobile, Chrysler sedan, and represented the credit price of the same. The Dawson Motor Co. transferred the note to the plaintiff.
Defendant contends that he does not owe the note; that plaintiff, holder of the note, agreed to and did take the automobile which had been sold him in satisfaction of the balance due on account of the same..
There was judgment in favor of the defendant. The plaintiff has appealed.
The burden of proof is upon the defendant to establish the payment which he claims.
Defendant, as a witness, testifies that the plaintiff agreed by telephone message delivered to him by its manager, to take the automobile in satisfaction of the debt. That it accordingly sent for, took, and has the automobile in its possession.
Mrs. F. L. Reid, defendant’s wife, Jack Miller and G. L. Gagnet each testify to facts and circumstances which upon the whole corroborate the defendant.
E. F. Gullatt, manager of the plaintiff, testifying in rebuttal, admits having a conversation with defendant over the telephone, sending for and taking the automobile into plaintiff’s possession pursuant thereto, but claims that it was done for the purpose of selling it at public sale under the judgment to be obtained against him, and crediting the price upon the indebtedness.
The defense is supported by the preponderance of the evidence.
Judgment affirmed. Plaintiff and appellant to pay the costs in both courts.